Citation Nr: 1038550	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for severe bronchitis.

2.  Entitlement to service connection for genital pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from March 1974 to February 1976 
and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  Although the Veteran requested a Travel Board hearing in 
September 2007, he failed to report for this hearing when it was 
held in January 2010.  This hearing was rescheduled for May 2010 
when it appeared that VA had a bad mailing address for the 
Veteran; however, he again failed to report for his rescheduled 
Board hearing.  Thus, his Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran does 
not experience any current disability due to either severe 
bronchitis or genital pain which could be attributed to active 
service.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Genital pain was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
November 2006.  The November 2006 VCAA notice was provided prior 
to the March 2007 rating decision which denied the Veteran's 
claims; thus, this notice was timely.  The November 2006 VCAA 
notice letter also contained additional notice of the Dingess 
requirements.  The claimant has had the opportunity to submit 
additional argument and evidence and to participate meaningfully 
in the adjudication process.  As the Veteran's service connection 
claims for severe bronchitis and for genital pain are being 
denied in this decision, no new disability rating or effective 
date for an award of benefits will be assigned.  Accordingly, any 
defect with respect to the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  As noted 
in the Introduction, after the Veteran requested a Travel Board 
hearing, he failed to report for this hearing on two separate 
occasions.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.    

The Veteran has contended that there are additional service 
treatment records available from his U.S. Army Reserve unit.  The 
RO has made repeated attempts to obtain these records.  VA's 
letter to the Veteran's U.S. Army Reserve unit (sent to the 
mailing address for this unit provided by the Veteran himself) 
was returned as undeliverable by the postal service in November 
2007.  The Veteran did not respond to 2 different VA letters sent 
to him in November and December 2007 requesting that he provide 
VA with copies of his service treatment records from his U.S. 
Army Reserve service that were in his possession.  In cases where 
the Veteran's service treatment records (or other pertinent 
records, for that matter) are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the claimant 
in the development of his or her case.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Court also has held that VA's efforts to obtain 
service department records shall continue until the records are 
obtained or unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see 
also McCormick v. Gober, 14 Vet. App. 39 (2000).  The Board 
concludes that it is reasonably certain that service treatment 
records from the Veteran's U.S. Army Reserve unit do not exist 
and further efforts to obtain these records would be futile.

The Veteran has contended that he was treated at Penrose 
Community Hospital in Colorado Springs, Colorado, for his claimed 
disabilities.  In response to a request from the RO for the 
Veteran's private medical records, this facility informed VA in 
December 2006 that the Veteran's records had been destroyed under 
their records retention policy.  The RO then contacted the 
Veteran in January 2007 and requested that he provide any copies 
of these records which were in his possession; the Veteran did 
not respond.

The Veteran also has contended that he was treated at Baylor 
University Medical Center-Grapevine in Grapevine, Texas (Baylor-
Grapevine), and at Memorial Hospital in Colorado Springs, 
Colorado, for his claimed disabilities.  VA's letter to Memorial 
Hospital was returned as undeliverable by the postal service in 
November 2006.  In response to the RO's request for the Veteran's 
medical records, Baylor-Grapevine notified VA later in November 
2006 that it had no records because the Veteran had not been seen 
at this facility.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

There is no evidence, other than the Veteran's statements, which 
indicates that severe bronchitis or genital pain may be 
associated with service.  The Veteran is not competent to testify 
as to etiology of either of these disabilities as they require 
medical expertise to diagnose.  Thus, examinations are not 
required.  As VA has fulfilled the duty to notify and assist to 
the extent possible, the Board can consider the merits of this 
appeal without prejudice to the Veteran.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Veteran contends that he incurred severe bronchitis and 
genital pain during active service.  He also contends that he 
continued to experience symptomatology from each of these 
disabilities continuously since service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for severe bronchitis 
and for genital pain.  Despite the Veteran's assertions to the 
contrary, his service treatment records show no complaints of or 
treatment for either severe bronchitis or for genital pain during 
active service.  Instead, his service treatment records show that 
the Veteran denied all relevant medical history and clinical 
evaluation was normal at his enlistment physical examination in 
March 1974.

In November 1974, the Veteran reported to an emergency room (ER) 
complaining of sores on his genitals.  He stated that he had had 
intercourse about 7 days earlier and had consumed approximately 
10 ounces of hard liquor and 6 beers on the night of his ER 
visit.  He also stated that he first noticed the genital sores 
after prolonged sexual intercourse.  It was noted that the 
Veteran refused to wait to see the ER doctor after being told 
that the ER doctor was busy with emergency care.  The Board notes 
that there is no indication in this outpatient treatment record 
that the Veteran complained of genital pain at the time he went 
to the ER complaining of genital sores.

In March 1975, the Veteran complained of a sore throat, runny 
nose, cough, and fever.  He reported having a cough for 3 days.  
Physical examination showed his throat, eyes, and ears were 
clear.  He was prescribed Robitussin DM and Actifed.  The Board 
notes that no diagnosis was rendered following this outpatient 
treatment visit.  A copy of the Veteran's separation physical 
examination was not available for review.

The post-service medical evidence shows only that the Veteran has 
been treated for acute bronchitis on two occasions in May 2006 
and in January 2007, several decades after his service separation 
in February 1976.  The Veteran's post-service VA and private 
treatment records otherwise are completely silent for any 
complaints of or treatment for severe bronchitis.  These records 
also are completely silent for any complaints of or treatment for 
genital pain at any time since the Veteran's service separation.  
It appears that the Veteran's post-service complaints of acute 
bronchitis were resolved with treatment as there are no treatment 
records dated subsequent to January 2007 which indicate any 
complaints of or symptomatology due to claimed severe bronchitis.  
A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, which shows that he experiences 
current disability due to either severe bronchitis or genital 
pain which could be attributed to active service.  Thus, the 
Board finds that service connection for severe bronchitis and 
genital pain is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issues on appeal.  38 U.S.C.A. § 
7104(a) ("decisions of the Board shall be based on the entire 
record in the proceeding and upon consideration of all evidence 
and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall 
consider all information and lay and medical evidence of record 
in a case"); 38 C.F.R. § 3.303(a) (service connection claims 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of severe bronchitis and genital pain have been 
continuous since service.  He asserts that he continued to 
experience these symptoms after he was discharged from service.  
In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of either of 
these disabilities after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of severe bronchitis and genital pain since 
active service is inconsistent with the other lay and medical 
evidence of record.  Indeed, when he was treated for acute 
bronchitis in May 2006 and in January 2007, several decades after 
his service separation, he did not report any in-service history 
of severe bronchitis.  See Harvey v. Brown, 6 Vet. App. 390, 394 
(1994) (upholding a Board decision assigning more probative value 
to a contemporaneous medical record report of cause of a fall 
than subsequent lay statements asserting different etiology); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding 
Board decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).

The post-service medical evidence does not reflect complaints or 
treatment related to severe bronchitis for several decades 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active service (1976) and initial 
reported symptoms of acute bronchitis in 2006 (a 30-year gap).  
See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  As 
noted, there is no post-service medical evidence reflecting 
complaints or treatment related to genital pain.  The Board also 
notes that the Veteran sought treatment for a myriad of medical 
complaints since discharge from service, including obesity, 
hypertension, and diabetes mellitus.  Significantly, during that 
treatment, when he specifically complained of other problems, he 
never reported any respiratory or genital complaints.  Such 
histories reported by the Veteran for treatment purposes are of 
more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements 
found in medical records when medical treatment was being 
rendered may be afforded greater probative value; statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (holding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  
The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous 
statements made for treatment purposes and the absence of 
complaints or treatment for decades after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for severe bronchitis is 
denied.

Entitlement to service connection for genital pain is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


